Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 20 is vague and indefinite to as what is “a normal computing device” as such is not defined.  Regarding claim 20, the recitation “support a computing device which is heavier than a certain weight” is vague and indefinite for the reason that the metes and bounds of “a certain weight” cannot be ascertain and therefor indefinite. 

Claim Rejections - 35 USC § 102

Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al (US Publication  no. 20170363144). Chen discloses a rail kit comprising all the claimed features of applicant’s device as illustrated below.   Additionally, Chen shows the rail kit mounted on a rack with posts (34a and 34b, figure 3).

    PNG
    media_image1.png
    755
    1048
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    480
    782
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US Publication  no. 20170363144).  Chen discloses a rail kit comprising all the claimed features of applicant’s device as illustrated above.   Additionally, Chen shows the rail kit mounted on a rack with posts (34a and 34b, figure 3). However, it is believed that Chen (see background of invention where Chen discusses servers supported on rails,  paragraph [0003]), for the sake of brevity, excluded discussions of a computing device as well as showing of the rail kit to supports Electronic Industries Association (EIA) 19 inch column depths and 23 inch column depths. Such computing devices and EIA rack depth of 19in and 23inch are well-known and conventional in the art of computer racks.    It would have been obvious to one of ordinary skilled in the art to have use the rail kit of Chen for the support of computing devices on EIA rack depth of 19 in and 23 inch since these are well-known and conventional in the art of computer racks. 
 
Claims 1-16 are allowed.  

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. Applicant stated that “independent claims 1, 8, 9, and 17 as presently amended are in condition for allowance” (Remarks section page 9, last paragraph); however, claim 17 status is “(Original)” and there is no amendment to claim 17 to placed it in condition for allowance.  Applicant argues that the reference do not show each and every element. Examiner disagrees.  The claimed features of applicant’s device are illustrated above and discussed above regarding Chen’144. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The remaining cited art of record further demonstrate rack mounted rail systems of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




Khc